
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 240
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2011
			Ms. Jackson Lee of
			 Texas (for herself, Mr.
			 Kingston, Mr.
			 Ruppersberger, Mr. Dicks,
			 Ms. Kaptur,
			 Mr. Lipinski,
			 Mr. Reyes,
			 Mr. Jones,
			 Mr. Lance,
			 Mr. Wilson of South Carolina,
			 Mr. Loebsack,
			 Mr. West, Mrs. Maloney, Mr.
			 Tierney, Mr. McCaul,
			 Mr. Cuellar,
			 Mr. Cummings,
			 Mr. Hoyer,
			 Mr. Cohen,
			 Mr. Serrano,
			 Ms. Velázquez,
			 Mr. Gonzalez,
			 Mr. Boswell,
			 Mr. Hinojosa,
			 Mr. Lewis of Georgia,
			 Mr. Bishop of Georgia,
			 Mr. Larson of Connecticut,
			 Ms. Richardson,
			 Ms. Bass of California,
			 Mr. Smith of Washington,
			 Mr. Shuler,
			 Mr. Lynch,
			 Mr. Boren,
			 Mr. Barrow,
			 Mrs. Schmidt,
			 Mr. Matheson,
			 Mr. Smith of Nebraska,
			 Mr. Chandler,
			 Mr. Ross of Arkansas,
			 Mr. Rangel, and
			 Ms. Berkley) submitted the following
			 resolution; which was referred to the Committee on Armed Services, and in
			 addition to the Select Committee on
			 Intelligence (Permanent Select) and
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Commending President Barack Obama and the
		  men and women of the military and intelligence agencies (JSOC) for the
		  successful completion of the operation that led to the death of Osama bin
		  Laden.
	
	
		Whereas the President’s leadership, resolve, and
			 perseverance led to the killing of Osama bin Laden, the man and symbol of evil
			 behind the September 11 terrorists attacks;
		Whereas the death of Osama bin Laden has been a crowning
			 moment in our Nation’s war against terrorism and has sent a clear and
			 significant message to terrorists around the world that the United States will
			 not cease in our pursuit of justice for those terrorists who seek to do harm to
			 this Nation and its citizens;
		Whereas following the death of Osama bin Laden, the family
			 and friends who lost loved ones in the terrorist attacks on September 11 are
			 able to achieve a greater sense of comfort and closure;
		Whereas after months of meetings with the National
			 Security Council and intelligence officials, led by President Obama who
			 directed intelligence officials to zero in on Osama bin Laden’s whereabouts,
			 intelligence officials devised and carried out a clandestine operation which
			 had frequently been rehearsed in an effort to minimize casualties, both
			 civilian and military;
		Whereas as Commander-in-Chief, President Obama gave the
			 final authorization to commence the operation to capture or kill the most
			 wanted terrorist in a manner that would provide proof that the right man was
			 captured or killed;
		Whereas the highly trained and brave members of the Navy
			 Seal Team and intelligence officials that entered the compound did so under the
			 highest levels of patriotism and service to the United States of America, and
			 they were successfully able to identify and kill Osama bin Laden with no
			 military losses and minimal civilian casualties;
		Whereas upon hearing the news of Osama bin Laden’s death,
			 there was an incredible outpouring of unity and defiance of the terrorists who
			 still seek to destroy our free way of life, and there was an impressive show of
			 unity amongst lawmakers regardless of party affiliation; and
		Whereas President Bill Clinton led the Nation during the
			 terrorists’ attacks on the USS Cole, United States embassies, and the first
			 attack on the World Trade Center and President George W. Bush led the Nation
			 during the September 11 terrorist attacks, and both leaders pledged to defend
			 freedom and seek justice for the horrendous attacks on the United States of
			 America, and President Obama had the strength and wherewithal to see that
			 pledge through to fulfillment: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates
			 President Obama on his successful policies in the war on terror and in homeland
			 security; and
			(2)congratulates the
			 Navy Seals and all of the men and women of the armed forces and intelligence
			 agencies that contributed to the successful implementation of the mission that
			 led to the death of Osama bin Laden.
			
